PER CURIAM.
This Court, on its own motion, hereby promulgates the following proposed changes *1135to Florida Rule of Criminal Procedure 3.400, Materials to the Jury Room:
(a) Discretionary Materials. The court may permit the jury, upon retiring for deliberation, to take to the jury room:
(la) a copy of the charges against the defendant;
(2b) forms of verdict approved by the court, after being first submitted to counsel;
(3e) in noncapital cases, any instructions given}, but if any instruction is taken all the instructions shall be taken;
(4d) all things received in evidence other than depositions. If the thing received in evidence is a public record or a private document which, in the opinion of the court, ought not to be taken from the person having it in custody, a copy shall be taken or sent instead of the original.
(b) Mandatory Materials. In capital cases, the court must provide the jury, upon retiring for deliberation, with a written copy of all instructions given to take to the jury room.
The Clerk of this Court is hereby directed to notify all interested parties of this proceeding and to publish notification of this proposed rule change in The Florida Bar News. Responses received within thirty days from the date of publication of the notice in The Florida Bar News will be considered by this Court in its final determination as to an appropriate rule to address this issue.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents.